Case: 15-13759   Date Filed: 06/30/2016     Page: 1 of 3


                                                          [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-13759
                       Non-Argument Calendar
                     ________________________

                   D.C. Docket No. 3:94-cv-30164-LC



FLORIDA GAS TRANSMISSION COMPANY,

                                                    Plaintiff-Counter Defendant
                                                    Appellee,

                                  versus

TRAVIS U. BYNUM,
                                                Defendant-Counter Claimant,

TRAVIS KENNETH BYNUM, I,

                                                    Defendant-Counter Claimant
                                                    Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                            (June 30, 2016)
               Case: 15-13759     Date Filed: 06/30/2016    Page: 2 of 3


Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:

      Travis Bynum, proceeding pro se, appeals the district court’s denial of his

“motion to rescind any and all rulings of the inferior court.” Bynum contends the

district court’s grant of a permanent injunction against him was improper based on

a 1908 act of Congress. Bynum further asserts a previously granted easement,

related to a pipeline through his property, is invalid because the 1908

Congressional action removed governmental authority over his land.

      Bynum’s “motion to rescind any and all rulings of the inferior court” is

properly considered a Rule 59(e) motion for reconsideration as it seeks relief, as

titled, to rescind the previously established rulings of the court. The district court

did not abuse its discretion in denying Bynum’s motion. See Mincey v. Head, 206
F.3d 1106, 1137 (11th Cir. 2000) (reviewing the denial of a Rule 59(e) motion for

an abuse of discretion). First, his motion fell outside of the 28 day window for

filing a Rule 59(e) motion, as it was filed 20 years after the judgment in the district

court. Fed. R. Civ. P. 59(e) (providing a party can file a motion to alter or amend

a judgment within 28 days of the entry of judgment). Second, Bynum seeks to

relitigate old matters, arguing that Florida Gas “cannot . . . hold a valid right of

way . . .[because of] the [c]ourt having ruled that such property may not be

encumbered[.]” See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (stating


                                           2
                Case: 15-13759      Date Filed: 06/30/2016      Page: 3 of 3


a motion to alter or amend a judgment may not be used “‘to relitigate old matters,

raise argument or present evidence that could have been raised prior to the entry of

judgment’”). Third, though he notes that new evidence became available when the

“[General] Land Office” began to computerize its records in 2008, he does not

explain why he was precluded from obtaining the new evidence in a physical form

prior to that time. See Mincey, 206 F.3d at 1137 n.69 (explaining new evidence

can only be the basis for a successful Rule 59(e) motion if the evidence was

unavailable at the time of the judgment).

       Bynum is also potentially challenging the rulings of Florida state courts. He

notes that he was “before the state court” which “refused to require [Florida Gas]

to show jurisdiction and authority.” However, this Court lacks jurisdiction to

review the final judgments of the Florida state court. See Lozman v. City of Riviera

Beach, Fla., 713 F.3d 1066, 1072 (11th Cir. 2013) (explaining under the Rooker-

Feldman 1 doctrine, federal district courts lack jurisdiction to review the final

judgment of a state court).

       AFFIRMED.




       1
        Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460
U.S. 462 (1983).
                                              3